


Exhibit 10.1


 
 



ST. JUDE MEDICAL, INC.

2007 STOCK INCENTIVE PLAN

AS AMENDED (2008)


 
 


--------------------------------------------------------------------------------


TABLE OF CONTENTS



Page   SECTION 1.     PURPOSE      1     SECTION 2.   DEFINITIONS    1    
SECTION 3.   ADMINISTRATION    3     (a)   Power and Authority of the
Committee    3   (b)   Delegation    4   (c)   Power and Authority of the Board
of Directors    4     SECTION 4.   SHARES AVAILABLE FOR AWARDS    4     (a)  
Shares Available    4   (b)   Accounting for Awards    5   (c)   Adjustments  
 5   (d)   Award Limitations Under the Plan    6     SECTION 5.   ELIGIBILITY  
 6     SECTION 6.   AWARDS    6                 (a)   Options    6  
            (b)   Stock Appreciation Rights    7               (c)   Restricted
Stock and Restricted Stock Units    7               (d)   Dividend Equivalents  
 8               (e)   Performance Awards    8               (f)   Stock
Awards    8               (g)   Other Stock-Based Awards    8  
            (h)   General    9     SECTION 7.   AMENDMENT AND TERMINATION;
CORRECTIONS    10                 (a)   Amendments to the Plan    10  
            (b)   Amendments to Awards    11               (c)   Correction of
Defects, Omissions and Inconsistencies    11     SECTION 8.   INCOME TAX
WITHHOLDING    11  


i


--------------------------------------------------------------------------------


                 SECTION 9.   GENERAL PROVISIONS    11                 (a)   No
Rights to Awards    11               (b)   Award Agreements    11  
            (c)   No Rights of Shareholders    11               (d)   No Limit
on Other Compensation Plans or Arrangements    12               (e)   No Right
to Employment or Directorship    12               (f)   Governing Law    12  
            (g)   Severability    12               (h)   No Trust or Fund
Created    12               (i)   Securities Matters    12               (j)  
No Fractional Shares    12               (k)   Headings    12     SECTION 10.  
EFFECTIVE DATE OF THE PLAN    13     SECTION 11.   TERM OF THE PLAN    13  








ii


--------------------------------------------------------------------------------


ST. JUDE MEDICAL, INC.

2007 STOCK INCENTIVE PLAN, AS AMENDED (2008)

Section 1.

Purpose

The purpose of the Plan is to promote the interests of the Company and its
shareholders by aiding the Company in attracting and retaining employees,
officers, consultants, advisors and non-employee Directors capable of assuring
the future success of the Company, to offer such persons incentives to put forth
maximum efforts for the success of the Company’s business and to compensate such
persons through various stock-based arrangements and provide them with
opportunities for stock ownership in the Company, thereby aligning the interests
of such persons with the Company’s shareholders.

Section 2.

Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

(a)       “Affiliate” shall mean (i) any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company and (ii) any
entity in which the Company has a significant equity interest, in each case as
determined by the Committee.

(b)       “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Dividend Equivalent, Performance Award, Stock
Award or Other Stock-Based Award granted under the Plan.

(c)       “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan. Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and any other terms and conditions (not inconsistent with the Plan) determined
by the Committee.

(d)       “Board” shall mean the Board of Directors of the Company.

(e)       “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.

(f)        “Committee” shall mean the Compensation Committee of the Board or any
successor committee of the Board designated by the Board to administer the Plan.
The Committee shall be comprised of not less than such number of Directors as
shall be required to permit Awards granted under the Plan to qualify under Rule
16b-3, and each member of the Committee shall be a “Non-Employee Director”
within the meaning of Rule 16b-3 and an “outside director” within the meaning of
Section 162(m) of the Code. The Company expects to have the Plan administered in
accordance with the requirements for the award of “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code.

(g)       “Company” shall mean St. Jude Medical, Inc., a Minnesota corporation,
or any successor corporation.

 


--------------------------------------------------------------------------------


(h)        “Director” shall mean a member of the Board.

(i)        “Dividend Equivalent” shall mean any right granted under Section 6(d)
of the Plan.

(j)        “Eligible Person” shall mean any employee, officer, consultant,
advisor or non-employee Director providing services to the Company or any
Affiliate whom the Committee determines to be an Eligible Person. An Eligible
Person must be a natural person.

(k)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(l)        “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Notwithstanding the foregoing,
unless otherwise determined by the Committee, the Fair Market Value of Shares on
a given date for purposes of the Plan shall be the closing sale price of the
Shares on the New York Stock Exchange as reported in the consolidated
transaction reporting system on such date or, if such Exchange is not open for
trading on such date, on the most recent preceding date when such Exchange is
open for trading.

(m)      “Incentive Stock Option” shall mean an option granted under Section
6(a) of the Plan that is intended to meet the requirements of Section 422 of the
Code or any successor provision.

(n)       “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

(o)        “Option” shall mean an Incentive Stock Option or a Non-Qualified
Stock Option.

(p)       “Other Stock-Based Award” shall mean any right granted under Section
6(g) of the Plan.

(q)       “Participant” shall mean an Eligible Person designated to be granted
an Award under the Plan.

(r)        “Performance Award” shall mean any right granted under Section 6(e)
of the Plan.

(s)       “Performance Goal” shall mean one or more of the following performance
goals, either individually, alternatively or in any combination, applied on a
corporate, subsidiary, division, business unit or line of business basis: sales,
revenue, costs, expenses, earnings (including one or more of net profit after
tax, gross profit, operating profit, earnings before interest and taxes,
earnings before interest, taxes, depreciation and amortization and net
earnings), earnings per share, earnings per share from continuing operations,
operating income, pre-tax income, operating income margin, net income, margins
(including one or more of gross, operating and net income margins), returns
(including one or more of return on actual or proforma assets, net assets,
equity, investment, capital and net capital employed), shareholder return
(including total shareholder return relative to an index or peer group), stock
price,

 

2

 


--------------------------------------------------------------------------------


economic value added, cash generation, cash flow, unit volume, working capital,
market share, cost reductions and strategic plan development and implementation.
Such goals may reflect absolute entity or business unit performance or a
relative comparison to the performance of a peer group of entities or other
external measure of the selected performance criteria. Pursuant to rules and
conditions adopted by the Committee on or before the 90th day of the applicable
performance period for which Performance Goals are established, the Committee
may appropriately adjust any evaluation of performance under such goals to
exclude the effect of certain events, including any of the following events:
asset write-downs; litigation or claim judgments or settlements; changes in tax
law, accounting principles or other such laws or provisions affecting reported
results; severance, contract termination and other costs related to exiting
certain business activities; and gains or losses from the disposition of
businesses or assets or from the early extinguishment of debt.

(t)        “Person” shall mean any individual or entity, including a
corporation, partnership, limited liability company, association, joint venture
or trust.

(u)       “Plan” shall mean this St. Jude Medical, Inc. 2007 Stock Incentive
Plan, as amended from time to time.

(v)        “Restricted Stock” shall mean any Share granted under Section 6(c) of
the Plan.

(w)      “Restricted Stock Unit” shall mean any unit granted under Section 6(c)
of the Plan evidencing the right to receive a Share (or a cash payment equal to
the Fair Market Value of a Share) at some future date.

(x)       “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor rule or regulation.

(y)       “Section 162(m)” shall mean Section 162(m) of the Code and the
applicable Treasury Regulations promulgated thereunder.

(z)       “Shares” shall mean shares of Common Stock, par value of $0.10 per
share, of the Company or such other securities or property as may become subject
to Awards pursuant to an adjustment made under Section 4(c) of the Plan.

(aa)     “Stock Appreciation Right” shall mean any right granted under Section
6(b) of the Plan.

(bb)      “Stock Award” shall mean any Share granted under Section 6(f) of the
Plan.

Section 3.

Administration.

(a)       Power and Authority of the Committee.  The Plan shall be administered
by the Committee. Subject to the express provisions of the Plan and to
applicable law, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or the method by which payments or other rights are to be
calculated in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award

 

3

 


--------------------------------------------------------------------------------


Agreement; (v) amend the terms and conditions of any Award or Award Agreement,
provided, however, that, except as otherwise provided in Section 4(c) hereof,
the Committee shall not reprice, adjust or amend the exercise price of Options
or the grant price of Stock Appreciation Rights previously awarded to any
Participant, whether through amendment, cancellation and replacement grant, or
any other means; (vi) accelerate the exercisability of any Award or the lapse of
restrictions relating to any Award; (vii) determine whether, to what extent and
under what circumstances Awards may be exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended;
(viii) determine whether, to what extent and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the holder of the Award or the Committee; (ix) interpret
and administer the Plan and any instrument or agreement, including any Award
Agreement, relating to the Plan; (x) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award or Award Agreement shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon any Participant, any holder or beneficiary of any
Award or Award Agreement, and any employee of the Company or any Affiliate. The
Company intends that Awards under the Plan shall satisfy the requirements of
Section 409A of the Code to avoid any adverse tax results thereunder and the
Committee shall administer and interpret the Plan and all Award Agreements in a
manner consistent with that intent. In this regard, if any provision of the Plan
or an Award Agreement would result in adverse tax consequences under Section
409A of the Code, the Committee may amend that provision (or take any other
action reasonably necessary) to avoid any adverse tax results and no action
taken to comply with Section 409A of the Code shall be deemed to impair or
otherwise adversely affect the rights of any holder of an Award or beneficiary
thereof.

(b)       Delegation.  The Committee may delegate its powers and duties under
the Plan to one or more Directors (including a Director who is also an officer
of the Company) or a committee of Directors, subject to such terms, conditions
and limitations as the Committee may establish in its sole discretion; provided,
however, that the Committee shall not delegate its powers and duties under the
Plan (i) with regard to officers or directors of the Company or any Affiliate
who are subject to Section 16 of the Exchange Act or (ii) in such a manner as
would cause the Plan not to comply with the requirements of Section 162(m) of
the Code.

(c)       Power and Authority of the Board of Directors.  Notwithstanding
anything to the contrary contained herein, the Board may, at any time and from
time to time, without any further action of the Committee, exercise the powers
and duties of the Committee under the Plan, unless the exercise of such powers
and duties by the Board would cause the Plan not to comply with the requirements
of Section 162(m) of the Code.

Section 4.

Shares Available for Awards

(a)       Shares Available.  Subject to adjustment as provided in Section 4(c)
of the Plan, the aggregate number of Shares that may be issued under all Awards
under the Plan shall be

 

4

 


--------------------------------------------------------------------------------


25,000,000. Shares to be issued under the Plan will be authorized but unissued
Shares or Shares that have been reacquired by the Company and designated as
treasury shares. If any Shares covered by an Award or to which an Award relates
are not purchased or are forfeited or are reacquired by the Company (including
shares of Restricted Stock, whether or not dividends have been paid on such
shares), or if an Award otherwise terminates or is cancelled without delivery of
any Shares, then the number of Shares counted pursuant to Section 4(b) of the
Plan against the aggregate number of Shares available under the Plan with
respect to such Award, to the extent of any such forfeiture, reacquisition by
the Company, termination or cancellation, shall again be available for granting
Awards under the Plan. Shares that are withheld in full or partial payment to
the Company of the purchase or exercise price relating to an Award or in
connection with the satisfaction of tax obligations relating to an Award shall
not be available for granting Awards under the Plan.

(b)       Accounting for Awards.  For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted, in
accordance with this Section 4(b), on the date of grant of such Award against
the aggregate number of Shares available for Awards under the Plan. With respect
to Options and Stock Appreciation Rights, the number of Shares available for
Awards under the Plan shall be reduced by one Share for each Share covered by
such Award or to which such Award relates. With respect to any Awards other than
Options and Stock Appreciation Rights that were granted prior to the Company’s
2008 annual meeting of shareholders, the number of Shares available for Awards
under the Plan shall be reduced by three Shares for each Share covered by such
Award or to which such Award relates. With respect to any Awards other than
Options and Stock Appreciation Rights that are granted after the Company’s 2008
annual meeting of shareholders, the number of Shares available for Awards under
the Plan shall be reduced by 2.25 Shares for each Share covered by such Award or
to which such Award relates. For Stock Appreciation Rights settled in Shares
upon exercise, the aggregate number of Shares with respect to which the Stock
Appreciation Right is exercised, rather than the number of Shares actually
issued upon exercise, shall be counted against the number of Shares available
for Awards under the Plan. Awards that do not entitle the holder thereof to
receive or purchase Shares and Awards that are settled in cash shall not be
counted against the aggregate number of Shares available for Awards under the
Plan.

(c)       Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust any or all of (i) the number and type of
Shares (or other securities or other property) that thereafter may be made the
subject of Awards, (ii) the number and type of Shares (or other securities or
other property) subject to outstanding Awards, (iii) the purchase or exercise
price with respect to any Award and (iv) the limitations contained in Section
4(d) of the Plan.

 

5

 


--------------------------------------------------------------------------------


(d)        Award Limitations Under the Plan.

(i)        Section 162(m) Limitation for Certain Types of Awards.  No Eligible
Person may be granted Options, Stock Appreciation Rights or any other Award or
Awards under the Plan, the value of which Award or Awards is based solely on an
increase in the value of the Shares after the date of grant of such Award or
Awards, for more than 500,000 Shares (subject to adjustment as provided in
Section 4(c) of the Plan) in the aggregate in any calendar year.

(ii)       Section 162(m) Limitation for Performance Awards.  The maximum amount
payable pursuant to all Performance Awards to any Participant in the aggregate
in any calendar year shall be $3,500,000 in value, whether payable in cash,
Shares or other property. This limitation does not apply to any Award subject to
the limitation contained in Section 4(d)(i) of the Plan.

Section 5.

Eligibility.

Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

Section 6.

Awards.

(a)       Options.  The Committee is hereby authorized to grant Options to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

(i)        Exercise Price.  The purchase price per Share purchasable under an
Option shall be determined by the Committee and shall not be less than 100% of
the Fair Market Value of a Share on the date of grant of such Option; provided,
however, that the Committee may designate a per share exercise price below Fair
Market Value on the date of grant (A) to the extent necessary or appropriate, as
determined by the Committee, to satisfy applicable legal or regulatory
requirements of a foreign jurisdiction or (B) if the Option is granted in
substitution for a stock option previously granted by an entity that is acquired
by or merged with the Company or an Affiliate.

(ii)       Option Term.  The term of each Option shall be fixed by the Committee
but shall not be longer than 8 years from the date of grant.

(iii)      Time and Method of Exercise.  The Committee shall determine the time
or times at which an Option may be exercised in whole or in part and the method
or methods by which, and the form or forms (including, without limitation, cash,
Shares, other securities, other

 

6

 


--------------------------------------------------------------------------------


Awards or other property, or any combination thereof, having a Fair Market Value
on the exercise date equal to the applicable exercise price) in which, payment
of the exercise price with respect thereto may be made or deemed to have been
made.

(b)       Stock Appreciation Rights.  The Committee is hereby authorized to
grant Stock Appreciation Rights to Eligible Persons subject to the terms of the
Plan and any applicable Award Agreement. A Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive upon
exercise thereof the excess of (i) the Fair Market Value of one Share on the
date of exercise (or, if the Committee shall so determine, at any time during a
specified period before or after the date of exercise) over (ii) the grant price
of the Stock Appreciation Right as specified by the Committee, which price shall
not be less than 100% of the Fair Market Value of one Share on the date of grant
of the Stock Appreciation Right; provided, however, that the Committee may
designate a per share grant price below Fair Market Value on the date of grant
(A) to the extent necessary or appropriate, as determined by the Committee, to
satisfy applicable legal or regulatory requirements of a foreign jurisdiction or
(B) if the Stock Appreciation Right is granted in substitution for a stock
appreciation right previously granted by an entity that is acquired by or merged
with the Company or an Affiliate. Subject to the terms of the Plan and any
applicable Award Agreement, the grant price, term, methods of exercise, dates of
exercise, methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee; provided, however,
that the term of each Stock Appreciation Right shall not be longer than 8 years
from the date of grant. The Committee may impose such conditions or restrictions
on the exercise of any Stock Appreciation Right as it may deem appropriate.

(c)       Restricted Stock and Restricted Stock Units.  The Committee is hereby
authorized to grant Awards of Restricted Stock and Restricted Stock Units to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

(i)        Restrictions.  Shares of Restricted Stock and Restricted Stock Units
shall be subject to such restrictions as the Committee may impose (including,
without limitation, any limitation on the right to vote a Share of Restricted
Stock or the right to receive any dividend or other right or property with
respect thereto), which restrictions may lapse separately or in combination at
such time or times, in such installments or otherwise, as the Committee may deem
appropriate. Notwithstanding the foregoing, the Committee may permit
acceleration of vesting of such Awards in the event of the Participant’s death,
disability or retirement or a change in control of the Company.

(ii)       Issuance and Delivery of Shares.  Any Restricted Stock granted under
the Plan shall be issued at the time such Awards are granted and may be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. Such certificate
or certificates shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the restrictions applicable to such
Restricted Stock. Shares representing Restricted Stock that is no longer subject
to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived. In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted. Upon the

 

7

 


--------------------------------------------------------------------------------


lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock Units.

(iii)      Forfeiture.  Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or resignation or removal as a Director
(in either case, as determined under criteria established by the Committee)
during the applicable restriction period, all Shares of Restricted Stock and all
Restricted Stock Units held by the Participant at such time shall be forfeited
and reacquired by the Company; provided, however, that the Committee may, when
it finds that a waiver would be in the best interest of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units.

(d)       Dividend Equivalents.  The Committee is hereby authorized to grant
Dividend Equivalents to Eligible Persons under which the Participant shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Shares with
respect to a number of Shares determined by the Committee. Subject to the terms
of the Plan and any applicable Award Agreement, such Dividend Equivalents may
have such terms and conditions as the Committee shall determine. Notwithstanding
the foregoing, the Committee may not grant Dividend Equivalents to Eligible
Persons in connection with grants of Options or Stock Appreciation Rights to
such Eligible Persons.

(e)       Performance Awards.  The Committee is hereby authorized to grant to
Eligible Persons Performance Awards which are intended to be “qualified
performance-based compensation” within the meaning of Section 162(m). A
Performance Award granted under the Plan may be payable in cash or in Shares
(including, without limitation, Restricted Stock). Performance Awards shall, to
the extent required by Section 162(m), be conditioned solely on the achievement
of one or more objective Performance Goals, and such Performance Goals shall be
established by the Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m). Subject to the terms
of the Plan and any applicable Award Agreement, the Performance Goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, the amount of any payment or
transfer to be made pursuant to any Performance Award and any other terms and
conditions of any Performance Award shall be determined by the Committee. The
Committee shall also certify in writing that such Performance Goals have been
met prior to payment of the Performance Awards to the extent required by Section
162(m).

(f)        Stock Awards.  The Committee is hereby authorized to grant to
Eligible Persons Shares without restrictions thereon, as deemed by the Committee
to be consistent with the purpose of the Plan. Subject to the terms of the Plan
and any applicable Award Agreement, such Stock Awards may have such terms and
conditions as the Committee shall determine.

(g)       Other Stock-Based Awards.  The Committee is hereby authorized to grant
to Eligible Persons such other Awards that are denominated or payable in, valued
in whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the

 

8

 


--------------------------------------------------------------------------------


purpose of the Plan. The Committee shall determine the terms and conditions of
such Awards, subject to the terms of the Plan and the Award Agreement. Shares,
or other securities delivered pursuant to a purchase right granted under this
Section 6(g), shall be purchased for consideration having a value equal to at
least 100% of the Fair Market Value of such Shares or other securities on the
date the purchase right is granted. The consideration paid by the Participant
may be paid by such method or methods and in such form or forms (including,
without limitation, cash, Shares, other securities, other Awards or other
property, or any combination thereof), as the Committee shall determine.

(h)       General.

(i)        Consideration for Awards.  Awards may be granted for no cash
consideration or for any cash or other consideration as may be determined by the
Committee or required by applicable law.

(ii)       Awards May Be Granted Separately or Together.  Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any other plan of the Company or any Affiliate. Awards granted in addition to or
in tandem with other Awards or in addition to or in tandem with awards granted
under any other plan of the Company or any Affiliate may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards.

(iii)      Forms of Payment under Awards.  Subject to the terms of the Plan and
of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.

(iv)      Term of Awards.  The term of each Award shall be for a period not
longer than 10 years from the date of grant; provided, however, that the term of
each Option and Stock Appreciation Right shall not be longer than 8 years from
the date of grant.

(v)       Limits on Transfer of Awards.  Except as otherwise provided by the
Committee or the terms of this Plan, no Award and no right under any such Award
shall be transferable by a Participant other than by will or by the laws of
descent and distribution. The Committee may establish procedures as it deems
appropriate for a Participant to designate a Person or Persons, as beneficiary
or beneficiaries, to exercise the rights of the Participant and receive any
property distributable with respect to any Award in the event of the
Participant’s death. The Committee, in its discretion and subject to such
additional terms and conditions as it determines, may permit a Participant to
transfer a Non-Qualified Stock Option to any “family member” (as such term is
defined in the General Instructions to Form S-8 (or any successor to

 

9

 


--------------------------------------------------------------------------------


such Instructions or such Form) under the Securities Act of 1933, as amended) at
any time that such Participant holds such Option, provided that such transfers
may not be for value (i.e., the transferor may not receive any consideration
therefor) and the family member may not make any subsequent transfers other than
by will or by the laws of descent and distribution. Each Award under the Plan or
right under any such Award shall be exercisable during the Participant’s
lifetime only by the Participant (except as provided herein or in an Award
Agreement or amendment thereto relating to a Non-Qualified Stock Option) or, if
permissible under applicable law, by the Participant’s guardian or legal
representative. No Award or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.

(vi)      Restrictions; Securities Exchange Listing.  All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made or legends to be placed on the certificates for such Shares or other
securities to reflect such restrictions. If the Shares or other securities are
traded on a securities exchange, the Company shall not be required to deliver
any Shares or other securities covered by an Award unless and until such Shares
or other securities have been admitted for trading on such securities exchange.

Section 7.

Amendment and Termination; Corrections.

(a)        Amendments to the Plan.  The Board may amend, alter, suspend,
discontinue or terminate the Plan at any time; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, prior
approval of the shareholders of the Company shall be required for any amendment
to the Plan that:

(i)        requires shareholder approval under the rules or regulations of the
Securities and Exchange Commission, the New York Stock Exchange or any other
securities exchange that are applicable to the Company;

(ii)       increases the number of shares authorized under the Plan as specified
in Sections 4(a) and 4(b) of the Plan;

(iii)      increases the number of shares subject to the limitations contained
in Section 4(d) of the Plan;

(iv)      permits repricing of Options or Stock Appreciation Rights which is
prohibited by Section 3(a)(v) of the Plan;

(v)       permits the award of Options or Stock Appreciation Rights at a price
less than 100% of the Fair Market Value of a Share on the date of grant of such
Option or Stock Appreciation Right, contrary to the provisions of Sections
6(a)(i) and 6(b)(ii) of the Plan; and

(vi)      would cause Section 162(m) of the Code to become unavailable with
respect to the Plan.

 

10

 


--------------------------------------------------------------------------------


(b)       Amendments to Awards.  Subject to the provisions of the Plan, the
Committee may waive any conditions of or rights of the Company under any
outstanding Award, prospectively or retroactively. Except as otherwise provided
in the Plan, the Committee may amend, alter, suspend, discontinue or terminate
any outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the Participant or holder or beneficiary thereof.

(c)       Correction of Defects, Omissions and Inconsistencies.  The Committee
may correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any Award or Award Agreement in the manner and to the extent it
shall deem desirable to implement or maintain the effectiveness of the Plan.

Section 8.

Income Tax Withholding.

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (b) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.

Section 9.

General Provisions.

(a)       No Rights to Awards.  No Eligible Person, Participant or other Person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

(b)       Award Agreements.  No Participant shall have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
duly executed on behalf of the Company and, if requested by the Company, signed
by the Participant.

(c)       No Rights of Shareholders.  Except with respect to Restricted Stock
and Stock Awards, neither a Participant nor the Participant’s legal
representative shall be, or have any of the rights and privileges of, a
shareholder of the Company with respect to any Shares issuable upon the exercise
or payment of any Award, in whole or in part, unless and until the Shares have
been issued.

 

11

 


--------------------------------------------------------------------------------


(d)       No Limit on Other Compensation Plans or Arrangements.  Nothing
contained in the Plan shall prevent the Company or any Affiliate from adopting
or continuing in effect other or additional compensation plans or arrangements,
and such plans or arrangements may be either generally applicable or applicable
only in specific cases.

(e)       No Right to Employment or Directorship.  The grant of an Award shall
not be construed as giving a Participant the right to be retained as an employee
of the Company or any Affiliate, or a Director to be retained as a Director, nor
will it affect in any way the right of the Company or an Affiliate to terminate
a Participant’s employment at any time, with or without cause. In addition, the
Company or an Affiliate may at any time dismiss a Participant from employment
free from any liability or any claim under the Plan or any Award, unless
otherwise expressly provided in the Plan or in any Award Agreement.

(f)        Governing Law.  The internal law, and not the law of conflicts, of
the State of Minnesota, shall govern all questions concerning the validity,
construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.

(g)       Severability.  If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

(h)       No Trust or Fund Created.  Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(i)        Securities Matters.  The Company shall not be required to deliver any
Shares until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

(j)        No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Share or whether such
fractional Share or any rights thereto shall be canceled, terminated or
otherwise eliminated.

(k)       Headings.  Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

12

 


--------------------------------------------------------------------------------


Section 10.

Effective Date of the Plan.

The Plan shall be subject to approval by the shareholders of the Company at the
annual meeting of shareholders of the Company to be held on May 16, 2007 and the
Plan shall be effective as of the date of such shareholder approval.

Section 11.

Term of the Plan.

The Plan shall terminate at midnight on May 15, 2017, unless terminated before
then by the Board. Awards may be granted under the Plan until the Plan
terminates or until all Shares available for Awards under the Plan have been
purchased or acquired; provided, however, that Incentive Stock Options may not
be granted following the 10-year anniversary of the Board’s adoption of the
Plan. The Plan shall remain in effect as long as any Awards are outstanding.

 

Adopted by the Board February 23, 2007, subject to and effective upon
shareholder approval

Approved by the Shareholders May 16, 2007

 

Amended by the Board February 22, 2008, subject to and effective upon
shareholder approval

Approved by the Shareholders May 9, 2008

 

 







13


--------------------------------------------------------------------------------